Citation Nr: 1737677	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include vision impairment.

2.  Entitlement to service connection for a low back disability, to include stenosis and/or residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1980 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in April 2011, August 2012, May 2013, March 2015, and January 2017.  This matter was originally on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

In January 2011 and March 2013, the Veteran testified at a Travel Board hearings.  Transcripts of those hearings are of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic eye disability was not manifested during service and is not shown to be related to active service.



CONCLUSION OF LAW

A chronic eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's April 2011, August 2012, May 2013, March 2015, and January 2017 Remands, the Appeals Management Center (AMC) scheduled a VA examination to determine the nature and etiology of any current eye disorders, scheduled the Veteran for an additional Travel Board hearing, obtained records from the Social Security Administration, obtained outstanding VA treatment records, readjudicated the claim, and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2011, August 2012, May 2013, March 2015, and January 2017 Remands as to the issue decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  Moreover, during the March 2013 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).  VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for an eye disability.  On his application for compensation received in November 2005, the Veteran indicated that his eye problems began in 1981.  At his January 2011 hearing, the Veteran testified that while on the airfield at Fort Campbell, Kentucky, he was hit in the eye by flying debris as a helicopter was taking off.  At the March 2013 hearing, the Veteran testified that as he was always on the flight line, that a lot of debris got into his eyes, and that he got hit on his eye which created a little bump on it.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The service treatment records are absent complaints, findings or diagnoses of any eye problems during active service.  On the clinical examination for entrance into the National Guard in May 1983, a month after his discharge from active service, the Veteran's vision was evaluated as normal; however, there were right and left eye scars noted.  Despite the eye scars noted on the Report of Medical History completed by the Veteran in conjunction with his May 1983 physical, he denied ever having eye trouble.  

The Veteran has current eye disorders.  In April 2005, the Veteran was diagnosed as having presbyopia.  

He underwent VA examination in December 2011 at which time he reported that he got debris in his eyes while in helicopter.  The Veteran stated that he got hit in the left eye with debris in 1982 and had a red spot which gradually turned brown for about a year.  The Veteran did not recall that it changed his vision; he got some eye drops from the medic, but did not think it was "bothersome" as there was no blood.  After physical examination, the Veteran was diagnosed as having refractive error, subjective dry eye without objective findings, and bilateral pinguequlae. The Veteran was reassured that there was no sign of any damage to his eye from debris.

After review of the file and physical examination of the Veteran, the examiner stated,
 
After examining this patient, all medical records and the Claims File it is clear that a claim for service connection for an eye condition is completely unfounded.  [The Veteran] needs glasses in order to see 20/20 in each eye at distance and near and this has absolutely nothing to do with his time in the service.  He also has pingueculae, which are the yellowish nodules that are on the conjunctiva.  This is seen in some families and in individuals with prolonged exposure to sunlight and is therefore more commonly seen with advancing years.  This has no effect on his vision, is not disabling and has absolutely nothing to do with his service in the military.  The dryness of his eyes is a recent subjective complaint without any objective findings and also was not caused by, nor was it aggravated by his time in the service.  Of particular note is the fact that the service records were present for 1980 through 1983 and all eye exams were completely normal.  There were no eye complaints, and no treatment or diagnosis of any eye condition.  Since 1983 the only documented encounters are for glasses starting in 2001.  In 2005; 22 years after his discharge, [the Veteran] claimed that he was damaged by flying debris from a helicopter in 1982.  If there was any significant disabling damage; there would be evidence for this on exam.  However, there is no scarring of the cornea or conjunctiva.  Nor are there any medical encounters at the time of the claimed injury or in all the intervening years that even mention this complaint.  Repeated claims and appeals will not change the medical evidence.
   
There are no opinions to the contrary.  The Board notes that for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are, like developmental defects, not a disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2016).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  In this case, the Veteran did not have a refractive error when he was examined in May 1983; his eyesight was noted to be 20/15 bilaterally.  As such, the Board cannot find that there was additional disability due to reported debris in the Veteran's eye during service superimposed on refractive error.

In addition, although the Veteran was noted to have eye scars on his entrance examination into the National Guard just one month after his discharge from active duty, there is no indication in the record that the Veteran currently has eye scars.  Thus, the record is absent evidence of any chronic eye disorder during his active service and competent evidence of a nexus between such service and any of his currently diagnosed eye disorders.   

The Board must also consider the Veteran's own opinion that he has eye disorders that are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for an eye disability, to include vision impairment, is denied.


REMAND

The Veteran seeks service connection for a back disability.  On his application for compensation received in November 2005, the Veteran indicated that he suffered a back injury in 1982.  He indicated in June 2006 that he was treated at an Army Air Field in Germany and also at Fort Dix, New Jersey.  At his January 2011 hearing, the Veteran testified that that while loading ammunition onto a truck he slipped, twisted his back, and felt a little pop.  At the March 2013 hearing, the Veteran testified that while loading ammunition onto trucks and helicopters, he slipped and hurt his knee but then after a while felt deep in his back that something was bothering him.

The service treatment records are absent complaints, findings or diagnoses of any back problems during service.  On the clinical examination for entrance into the National Guard in May 1983, the Veteran's spine was evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his May 1983 physical, the Veteran denied ever having recurrent back pain.  

The Veteran has current lumbar spine disabilities.  He has been diagnosed as having lumbar intervertebral disc displacement (L4-5: 5 mm broad-based protrusion with annular tear posteriorly), lumbar radiculopathy (EMG revealed L5-S1 motor neuropathy), lumbar spinal stenosis (moderate-severe L3-4-5 spinal stenosis with neural foraminal narrowing), and lumbago/chronic low back strain.    

A July 1996 consultation sheet indicates that the Veteran had low back pain for twelve years with no trauma; he reported progressive pain for two to three years.  An August 1996 Clinical Record indicates that the Veteran reported low back pain with a history of falling in the Army and that he did heavy lifting.  

A July 2005 neurosurgery history and physical note indicates that the Veteran had a previous history of an auto accident with back pain in the 1980s, that he underwent therapy and had resolution of symptoms at that time; however, over the prior six to seven years his radicular symptoms returned with radiating paresthesias from his low back to bilateral hips and anterior/lateral thighs.  

A March 2010 physical therapy spine assessment notes that the Veteran stated that he first began noticing pain in the military in 1983 when he serviced helicopters and that his position involved repetitive heavy lifting and on a few occasions, he slipped and hurt his back.  The Veteran reported having physical therapy for four to six months in 1983 which included lumbar decompression and massage, with positive results.  The Veteran reported that his pain had worsened in the prior five-year period, and he had back spasms and numbness in the left lower extremity.

The Veteran underwent VA examination in July 2013 at which time he reported that when he was stationed in Germany in 1982 and was in the process of "Reforger" movement loading off of the truck, he slipped in the icy weather condition and suddenly felt a deep pain on the left lower side of the spine.  The Veteran reported that he stopped for few minutes but then continued his work.  The Veteran stated that as he has gotten older, he has felt the pain more to the lower back and has been receiving treatment with NSAIDS.  

After review of the file and physical examination of the Veteran, the examiner opined that his lumbar spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated, 

Based on the medical evaluation, review of Xray results and MRI results, [the Veteran] has a documented diagnosis of Spinal stenosis since 1996 and it has been progressively getting worse from mild to severe.  Spinal stenosis is a narrowing of the open spaces within your spine, which can put pressure on your spinal cord and the nerves that travel through the spine.  Spinal stenosis occurs most often in the neck and lower back.  Few causes of lumbar stenosis are truly congenital.  Narrowed or "shallow" lumbar canals may be a result of congenitally short pedicles, thickened lamina and facets, or excessive scoliotic or lordotic curves.  These anatomic changes may lead to clinically significant stenosis if additional elements such as herniated intervertebral discs or other space-occupying lesions further narrow the canal and contribute to the compression.  In most cases, stenosis of the lumbar canal may be attributed to acquired degenerative or arthritic changes of the intervertebral discs, ligaments and facet joints surrounding the lumbar canal. These changes include cartilaginous hypertrophy of the articulations surrounding the canal, intervertebral disc herniations or bulges, hypertrophy of the ligamentum flavum and osteophyte formation.  As there is clear evidence, I conclude that the claimed condition of back condition is less likely than not incurred in or caused by the claimed in-service injury in 1982 in Germany.

There have been records obtained since that examination that need to be evaluated in so that the opinion advanced is based on all the evidence of record. The newly obtained VA treatment records indicate that in 1996, the Veteran essentially reported low back pain since service; in July 2005, however, he also reported a motor vehicle accident in the 1980s.  Because there is good reason to provide an accurate report of symptoms when seeking medical treatment, the Board gives high probative value to contemporaneous medical records.   

Thus, an additional VA examination should be conducted to obtain information directly from the Veteran about his injuries and treatment following the 1980s motor vehicle accident and to provide an opinion as to the etiology of his current lumbar spine condition considering all of the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide details regarding the 1980s motor vehicle accident that is noted on the July 2005 neurosurgery history and physical note, to include approximate date and location of the event and the medical facility or facilities where he received treatment following such motor vehicle accident.  He should also be provided with the necessary authorization forms for the release of any private treatment records identified.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit evidence or further argument relative to the claim at issue.  All attempts to obtain records should be documented in the claims folder.

2.  The Veteran should then be afforded a VA spine examination, preferably by a physician with expertise in diagnosing and treating disorders of the lumbar spine.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should elicit any relevant information from the Veteran concerning post-service injuries to his low back including the motor vehicle accident noted on the July 2005 neurosurgery history and physical note.

The examiner should identify all current chronic lumbar spine disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service.      

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


